DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 7/12/2021 from which Claims 16-35 are pending, where Claim 16, 22, 32, and 35 are amended and Claims 1-15 are cancelled.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 6/12/2021.   
Claim Rejections - 35 USC § 112(b)
Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 16-35, Claim 16 recites “. . . nanolaminate coating . . . and . . . comprises at least one pair of layers constituted of adjacent first and second layers . . . and wherein the nanolaminate coating comprises at least three alternating layers of said first inorganic silica layer and of said second silicon-based organic-inorganic layer.”  This recitation is unclear and indefinite whether the at least three alternating layers of 
Claim 35 recites “low refractive index and high refractive index are relative terms with “low” and “high” whether this is relative to each other or some different standard.  The terms "low" and “high” as relative terms render the claim indefinite.  The terms re not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0146723, Mitsuishi et al. (hereinafter “Mitsuishi”) evidenced by U.S. 2014/0354945, Martinu et al. (hereinafter “Martinu”) further in view of the article entitled “Plasma-enhanced chemical vapor deposition synthesis of silica-silicone nanolaminates using a single precursor”, Rakhi P. Patel et al., J. Vac. Sci. Technol. A 29, 021012-1-7 (2011), (hereinafter “Patel”) evidenced by the article entitled “A Stack Multilayer High Reflectance Optical Filter Produced On Polyester Substrate With The PECVD Technique”, J. Kowalski et al. Bulletin of The Polish Academy Of Sciences Technical Sciences, Vol. 57, No. 2, 2009 (hereinafter “Kowalski”).   
Regarding Claims 16-35, Mitsuishi encloses in the entire document particularly in the abstract and at ¶s 0002, 0010-0032, 0042-0046, 0014-0124 and at tables 1-1 through tables 1-14 and Fig. 1 an optical member having a plastic substrate and a multilayered antireflection film formed by vapor deposition, wherein at least one layer in the antireflection film is a hybrid layer formed of at least one inorganic substance selected from silicon dioxide, aluminum oxide, titanium oxide, zirconium oxide, tantalum oxide, yttrium oxide, and niobium oxide and an organosilicon compound that is a liquid at normal temperature and at atmospheric pressure as vapor deposition raw material.  The optical member has an antireflection film with good productivity, which not only has an antireflection film having excellent properties such as low reflectance and high transmittance but also has excellent impact resistance, adhesiveness, heat resistance, abrasion resistance and alkali resistance on the plastic substrate.  
The antireflection film is formed by vapor deposition, where Fig 1 shows the evaporation source 6.  Also, for the sake of obtaining good film strength and adhesiveness, it is preferable that the antireflection film is formed by ion beam assisted deposition.  Other film constitutional layers of the antireflection film than the hybrid layer are not particularly limited.  However, in order to obtain good physical properties such as an antireflection effect, it is preferable to have a SiO2 layer or a mixed layer of SiO2 and Al2O3 as a low refractive index layer and an Nb2O5 layer or a TiO2 layer as a high 2) for pending Claims 16-17 and 35}.  
From ¶s 0024-0032 the organic substance that is used in the hybrid layer, an organosilicon compound that is in the state of a liquid at normal temperature and at atmospheric pressure is used from the viewpoints of control of the film thickness and control of vapor deposition rate.  Formula (a) is 
    PNG
    media_image1.png
    97
    185
    media_image1.png
    Greyscale
, where “m” and “n” each independently represents an integer of 0 or more; X1 to X8 each independently represents hydrogen, a saturated or unsaturated hydrocarbon group having from 1 to 6 carbon atoms, an --OR1 group, a --CH2OR2 group, a --COOR3 group, an --OCOR4 group, an --SR5 group, a --CH2SR6 group, an --NR72 group, or a --CH2NR82 group; and R1 to R8 each represents hydrogen or a saturated or unsaturated hydrocarbon group having from 1 to 6 carbon atoms. X1 to X8 may be any arbitrary functional group as described previously, and all of them may be the same functional group, or a part or all of them may be different from each other without any limitations.  Specific examples of the hydrocarbon group having from 1 to 6 carbon atoms represented by R1 to R8 include a methyl group {all the same with m=0 reads on tetralkylsilane of tetramethylsilane for pending claims 32-33}, an ethyl group, an n-propyl group, an isopropyl group, an n-butyl group, an isobutyl group, a pentyl group, a hexyl group, a vinyl group, an allyl group, an ethynyl group, a phenyl group, a cyclohexyl group, a propynyl group, and an isopropenyl group.  From ¶s 0028 and 0030 Claim 34}.  
From ¶s 0044-0046 with respect to the constitution of the multilayered antireflection film to be formed on the plastic substrate, the hybrid layer is used in at least one layer of the film constitution.  Also the hybrid layer can be formed in an arbitrary layer in the multilayered antireflection film and the hybrid layer can be formed in a plural number of the layers {reading on a second layer being a silicon-based organic-inorganic layer obtaining by deposition of an organosilicon compound under plasma assistance for pending claim 16}. From ¶s 0114-0124 the antireflection film having hybrid film comprising from first to seventh layers was formed on the ion irradiated hard coat layer A or layer B under the conditions shown in Table 1, to obtain a plastic lens {reading on pending claims 19-21 as up to 100 or 50 or 30}.  The hybrid layer was formed by binary vapor deposition of vapor deposition with an inorganic substance and vapor deposition with an organic substance using a device shown in FIG. 1 while setting up the condition so as to carry out the vapor deposition substantially simultaneously.  In the vapor deposition with an organic substance, the organic substance was vaporized in an external heating tank and then introduced into the vapor deposition device using a gas valve and a mass flow controller.  In the formation of the hybrid layer, ion beam assisted deposition was employed in an atmosphere of a mixed gas of an argon gas and an oxygen gas.  Also, the expression "-" in the table means that the layer was formed by usual vacuum deposition without using the ion beam assisted deposition.  In the table, M1, CM1 stand for an inorganic substance, an organosilicon compound  
2O5 has a thickness of 0.0505 λ (wavelength) as an inorganic layer, which is preferably SiO2 from ¶ 0022 {reading on a first layer being an inorganic silica layer of pending claim 16}, and the third layer has a film thickness of 0.110 λ and a refractive index of 1.468 from M1 SiO2 and CM1 diethoxymethylsilane as an organosilicon compound layer {reading on second layer being silicon-based organic-inorganic layer of pending claim 16.  Also for the inorganic silica layer and organosilicon compound layer read on at least one pair of layers constituted of adjacent first and second layers of pending Claim 16 and adjacent first and second layers of pending Claim 18}.  
Furthermore the fourth layer of Table 1-1 has Nb2O5 at a thickness of 0.1357λ, which from ¶ 0022 is preferably SiO2 for an inorganic layer {reading on the nanolaminate coating comprises at least three alternating layers of said first inorganic silica layer and said second silicon-based organic-inorganic layer}.  Martinu evidences in the abstract and at ¶s 0080, 0090 0992 and 0129 that layer B formed by evaporation has a refractive index less than or equal to 1.55 more and ideally is 100 wt % silica consisting of a silica-based layer that is preferably deposited by vacuum evaporation for an article comprising a substrate having at least one main surface coated with a multilayer interference coating, said coating containing a layer A having a refractive index less than or equal to 1.55.  The article is characterized in that layer A forms an intermediate layer that is in direct contact with the outer interference coating layer, said outer interference coating layer being a layer B, where layer A is obtained by ion beam deposition of activated species from at least one compound C in gaseous form and containing in its structure at least one silicon atom, at least one carbon atom, at least 2 layer, organosilicon compound hybrid layer, and SiO2 layer as from the second, third and fourth layers of table 1-1 on a whole is lower than 1.58 at 550 nm.  Also the position of the Office is that given the thickness of the at least three alternating layers of a SiO2 layer, organosilicon compound hybrid layer, and SiO2 layer as from the second, third and fourth layers of table 1-1 as a fraction of the wavelength, Ώ, of light which is in nanometers then the thickness is in nanometers as a nanolaminate coating overlapping the range of 20 to 500 nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
However Mitsuishi does not expressly disclose the wavelength of light for the determination of the thickness of layers in Mitsuishi or the refractive index at 550 nm of the first inorganic silica layer for pending claim 25 or indentation hardiness or Young’s modulus or ratio thereof.  
Patel directed to optical coatings as is Mitsuishi as modified in the abstract and at §s I, II, III, C, IV and Figures 1, 3, 5, 8 and 10, discloses plasma-enhanced chemical vapor deposition was used to deposit silica, silicone, and silica/silicone nanolaminates at room temperature using hexamethyldisiloxane (HMDSO).  The rate and composition of the individual constituents may be tuned by appropriate control of parameters including the O2/HMDSO ratio and rf power.  The organic content of silicone films was maximized at moderate plasma power, while carbon-free silica required high power and excess O2.  Transparent silica-silicone nanolaminates were formed on polymer substrates with varying composition.  Digital control over nanolaminate structure and composition was demonstrated through transmission electron microscopy imaging and spectroscopic ellipsometry.  The mechanical properties of the hybrid nanolaminates tend to be closer to that of silicone, which is advantageous for applications on flexible substrates.  
From §1 column on page 021012-1 multilayer barriers consisting of alternating inorganic and organic have been demonstrated to be an effective route for improvement over a single oxide layer would be a sufficient barrier, but in practice the performance is often compromised by pinholes and impurity flux scales with the defect density.  Hybrid organic/inorganic nanolaminates are also of great interest for variety of applications including optical coatings.  In hybrid nanolaminates the inorganic layer provides the desired functionality, while the organic layer improves flexibility and adhesion.  Additional benefits of the polymer include improved smoothness, decoupling of defects between adjacent Claim 25}.  These values of Rf are from § II, last ¶ Spectroscopic ellipsometry (J. A. Woollam), which was used to determine the thickness and refractive index of the as deposited films.  Measurements were taken at an angle of 70°, and the data were collected over the range of 300–1300 nm.  The resulting data were fitted at wavelengths ›400 nm using a two parameter Cauchy model to determine the thickness and refractive indices of the films.  Throughout this work, refractive index value is reported at 580 nm.  
From the penultimate ¶ of § II silicone-like films were deposited using only HMDSO (reading on pending claims 32 and 34) at the flow rate of 10 SCCM (SCCM denotes cubic centimeter per minute at STP) and maintaining the reactor pressure at 20 mTorr.  The effect of plasma power on silicone deposition was investigated over the range of 10–200 W.  For silica deposition, a 280 SCCM of an Ar/O2 mixture was added to the 10 SCCM of HMDSO. The individual flow rates of Ar and O2 were varied using electronic mass flow controller to study the effects of the O2 :HMDSO ratio while keeping the pressure fixed at 480 mTorr.  The plasma power was varied with the O2 :HMDSO ratio fixed at 28.  Nanolaminates were examined as a function of composition by varying the composition of silicone/silica dyads, with the total thickness fixed at 1 µm.  The pending claims 24-26.  The position of the Office is that with such range of wavelengths from 400 to 580 nm, the thickness of the layers of Mitsuishi in table 1-1 for the second, third and fourth layers can be determined.  At 400 nm. for the second layer of the thickness is 0.0505 x 400 nm (i.e. λ) for 20 nm and for the third layer 0.110 x 400 nm = 44 nm and for the fourth layer of 0.1357 x 400 = 54.3 nm for a total of the three layers for the thickness of the nanolaminate of 118.3 nm.  At 580 nm wavelength the thickness values for the second, third and fourth layers are 29 nm, 63.8 nm and 78.7 nm for a total of 171. 5 nm.  Such total thickness range from 118.3 to 171.5 nm is within the thickness range of 20 to 500 nm of pending claim 16.   
Additionally generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is for pending Claims 24-26 as shown in Figs. 1, 3 and 5 the value of refractive index can be optimized from the plasma power or deposition rate or flow rate and/or plasma power to be in the overlapping range of refractive index.  Furthermore because the instant specification is silent to unexpected results, the specific value of refractive index is not considered to confer patentability to the claims.  As refractive index is (are) a variable(s) that can be modified, among others, by adjusting the amounts of SiO2 and HMDSO deposited as shown in Fig. 10 and the thickness of the SiO2 layer of Mitsuishi as the second and fourth layers of Table 1-1, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of SiO2 and HMDSO deposited in the layers to obtain the desired refractive index (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  
For pending Claim 35 from Figs 1, 3 and 5 depending on the value of refractive index from the lower range of these Figs and the refractive index from the higher range of these Figs the interferential coating of Claim 35 is met.  This 2O5 and TiO2 layers are high refractive index layers.  From Kowalski showing silicon dioxide deposited by PECVD from oxygen and HMDSO having a refractive index of 1.4 at 550 nm from Table 1, the antireflection film of Mitsuishi has a low index layer  LI of SiO2 at 1.4 for the Nb2O5 layers and higher refractive index layers for the third layer and fifth layer of 1.468 and of Nb2O5 for the sixth layer as a high refractive index layer for pending Claim 35.    
From § C first column, page 021012-5 a series of micron thick nanolaminates was produced consisting of eight 125 nm dyads. Within a dyad the thickness of the silica layer was varied from 25 to 100 nm to study the effect of silica composition (overlapping the maximum physical thickness of 35 nm. for pending Claims 22 and 23).  In the second column of §C at page 021012-6 and Figure 8:  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
   The nanolaminate in Fig. 8 consists of pending Claim 18.  The nanolaminates are characterized by very sharp interfaces between the silicone and silica layer. It can be seen from TEM image that the individual layers are of constant thickness and reproducible. Furthermore, the interfaces are very smooth and well defined.  
From § C pages 021012-6 to 021012-7 The values of Young’s modulus and hardness of nanolaminate films, obtained from nanoindentation measurements are plotted in Fig. 10 as a function of percentage of silica composition.  Fig. 10: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  The values of Young’s modulus and hardness for PECVD silica are found to be 33 +/-1.2 and 2.6 +/- 0.15 GPa, respectively, and those for the organic silicone film are 5.1+/- 0.2 and 0.22 +/- 0.01 GPa, respectively.  Silicone films generally have moduli values in the range of 2.5–12.2 GPa and hardness values between 0.13 and 1.7 GPa (reading on Claim 29).  The values obtained in this work are at the low end of these ranges, which may reflect the high organic content observed in these films (Fig. 2) and a lower degree of crosslinking.  The modulus and hardness values obtained here for silica thin films are significantly lower than those reported for dense PECVD-deposited silica, which are 70 +/- 5 and 8 +/- 1 GPa, respectively.  This is attributed to the hydroxyl impurities in the films, which reduce density and 
Given the values of indentation hardness and Young’s modulus from Fig. 10 and the mechanical properties of nanolaminates all fall between the limits of the two individual constituents, the indentation hardness for SiO2 layer and HMDSO deposited layer ranges from 0.25 for less SiO2 to around 2.5 for 100% SiO2, like a SiO2 layer from Mitsuishi or a first SiO2 layer of the pending claims.  Also given the SiO2 layer of Mitsuishi and Patel teaching the hardness values obtained from Patel for silica thin films are significantly lower than those reported for dense PECVD-deposited silica, which are 70 +/- 5 and 8 +/- 1 GPa, the SiO2 layer of Mitsuishi as a SiO2 layer would have a hardness of 8.  For the laminate the hardness would be within that of its components with the maximum value at 0.25 + 2.6 + 8 = 10.85 (reading on pending Claim 31).     
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to Claims 32 and 34}.     
For the values of ratio of H (hardness)/E (modulus) of Claims 27-28 and modulus of Claim 29 and hardness of Claim 30, because the instant specification is silent to unexpected results, the specific value of ratio, modulus and hardness are not considered to confer patentability to the claims.  As ratio, modulus and hardness are variables that can be modified, among others, by adjusting the amounts of SiO2 and HMDSO deposited as shown in Fig. 10 and the thickness of the layer of SiO2 of Mitsuishi as modified by Patel, the precise values would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of SiO2 and HMDSO deposited in the layers to obtain the desired refractive index (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding the wording in Claim 16 of “. . . said first layer being an inorganic silica layer obtained by evaporation and deposition of silicon oxide, and the second layer being a silicon-based organic-inorganic layer obtained by deposition of an organosilicon compound or a mixture of organosilicon compounds under ionic or plasma assistance as stated MPEP at §2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Also the recited terminology does not imply any structure such as evaporative deposited first layer of inorganic silica’ and ‘ionic or plasma assisted deposited silicon-based organic-inorganic layer’.  See In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  Therefore, absent evidence 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Mitsuishi an optical article with a multilayered antireflection film formed by vapor deposition of a pair of SiO2 layer and at least one hybrid layer of an organosilion compound with three alternating layers of SiO2 and hybrid organosilion compound layer with layer thickness a fraction of the nanometer wavelength of light, as afore-described, where from Patel the SiO2 layer of Mitsuishi is deposited from or with HMDSO with O2 to form a first silica layer and a hybrid organosilicon compound layer as a nanolaminate with a thickness the silica layer from 25 to 100 nm and silicone as the hybrid of organosilicon compound as layer 5 of table 1-1 27.6 to the third layer 63.8 nm for wavelength of light from 400 to 580 nm from Table 1-1 of within the range of the pending claims for a silica-silicone multilayered nanolaminate having overlapping refractive index, indentation hardness, thickness in nm, and ratio of hardness to modulus of the pending claims as above-discussed motivated to have hybrid silica-silicone nanolaminates advantageous for applications on flexible substrates from a single precursor as for pending Claims 16-35.  Furthermore the combination of Patel with Mitsuishi as modified has a reasonable expectation of success to one skilled in the art 
Regarding Claim 33 Mitsuishi as modified is applied as to Claim 32 for disclosure of HMDSO as the organosilicon compound and Claim 33 as modifying an alternative member is optional.  In accordance with MPEP § 2103 the subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.   
Response to Arguments
Applicant’s arguments filed 7/12/2021 with respect to claims 16-35 as amended have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787